      Case 6:18-cr-00016-RWS-KNM Document 194 Filed 11/02/18 Page 1 of 3 PageID #: 2134




          X- nr  o* m .tt,(.tonTtnJG,
             flr u          c.om injpdIf/mKZrZAq                  LX;ju   iy- _ c?- i
                                                                      Ci »L,
                                                                                          / /
             20/ B /O ?0 j cw dcpd/iftnj n&tfce. o :CU2fi£p
[n   KiS Cu$jl              (ni f f/      tt   c i     il fyjtet*i", Pir i clajy
      L                  h      e       m            b        .   1                     ,


     X dzcJo-             d -                                sy thoi tb?
\S X         / j, x x1. (                                              Libc flail

                                  J    /1 - -nij      c


 9 H IB /0?Q
                                                                                               r
                                                                                 Xj
                                                            f . fvPage 2 of 3 PageID    Pa
           Case 6:18-cr-00016-RWS-KNM Document 194 Filed 11/02/18                    #: 2135




                          O;)



                            l    i g_c>fc:_
                                iia     cTp.
            - C h         (s l l . .hy -g.J l/i. <        d      / "Pm k fnan C k hM
l llA ¦¦              do_ )oc- (1 _
                          _-fe H1 Un        d Jfotc Cnu i oh /k7p !j fa
             ',r >        _ ro _ ? L crc r o_ __ c/ tmfmn . p dha h l
j)ei1 J ±oj jj.¦1 t nc/            _ ipyeal      i - u   1j f 'll fc/1    g/ i   1 CIC
on     _t     . _     --.ckf--- fr_._ Oci J
                                                                           v jr f cL
                                                                           :


X7                   It                     ikj . CjQL f t of apptak. CM _2£l 8 / Q ?£
Case 6:18-cr-00016-RWS-KNM Document 194 Filed 11/02/18 Page 3 of 3 PageID #: 2136



                   \\\\\         I. 'i


                   if///


                                                                 . :
                                                                  ~




                    -
                    1
                           , 1 I
                             a <1                 ir
                                                            -r

                       o
                                             O    '-s

                                                   i
                                                   T5
                                             )



                                                            K
                       &        i~v
                                                                 S
                       w
                                             Q.
                                                        -




                                                  cS             S!
                                                                 i


                                                                 «
                                                                 I
                                                                 (M
                                                                 P-
                                                                 Us
                                                                 r-




                   \
                  -q£
                  O _
                   (       '-         o



                   -       'i    r       "



                           ¦


                       g ;. H


                       ~s LxJ

                       \        O
